DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/03/2021 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee US 20130217444.
Regarding claim 21, Lee discloses an electronic device comprising: 

a front plate (151a in Fig. 3) oriented in a first direction (upward in in Fig. 3), 
a rear plate (103 in Fig. 3) oriented in a second direction (downward in Fig. 3) opposite the first direction, and 
a side member (side wall of 101/102 in Fig. 3) enclosing at least a part of a space between the front plate (151a) and the rear plate (103); 
a display (151b in Fig. 3) disposed such that at least a portion thereof is visible through the front plate (151a as depicted in Fig. 1 and 3); 
a printed circuit board (180 in Fig. 3) disposed between the display (151) and the rear plate (103); 
a support structure (101/102) including: 
a first face (101a in Fig. 3) oriented in the first direction and supporting the display (151b), 
a second face (101b in Fig. 4) oriented in the second direction and supporting the printed circuit board (180), 
the support structure (101/102) being coupled to at least a portion of the housing, and 
a guide rib (ribs of 101 in Fig 4); 
a battery (190 in Fig. 4) disposed parallel to the printed circuit board (180 as depicted in Fig. 3) so as not to overlap the printed circuit board (180), the battery (190) being supported in an accommodation portion (102c in Fig. 3) in the support structure (101/102); and 
104 in Fig. 3) disposed between the support structure (101/102) and the rear plate (103), the conductive member (104) having an area sufficient to cover the battery (190 in Fig. 3), 
wherein an upper edge of the guide rib (ribs of 101 in Fig. 4) is in close contact with the conductive member (104) so as to form a closed curve (as depicted in Fig. 3-5a) to provide a sealing structure (structure of 101b/104 in Fig. 4 and 5a) disposed between the support structure (101/012) and the battery (190 as depicted in Fig. 4) and extending along an edge of the battery (190 as depicted in Fig. 4).

Regarding claim 22, Lee discloses the electronic device of claim 21, wherein: 
the battery (190) includes a first face (top face of 190 in Fig. 4) oriented in the first direction and a second face (bottom face of 190 in Fig. 4) oriented in the second direction, and the sealing structure (structure of 101b/104 in Fig. 4 and 5a) is disposed between the support structure (101/102) and the first face (top face of 190 in Fig. 4).

Regarding claim 23, Lee discloses the electronic device of claim 22, wherein the sealing structure (structure of 101b/104 in Fig. 4 and 5a) continuously extends along the edge of the battery (190) when viewed from above the first face of the battery, and wherein the sealing structure (structure of 101b/104 in Fig. 4 and 5a) is formed in a closed curve shape (as depicted in Fig. 3 and 4).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee US 20130217444.

Regarding claim 24, Lee discloses the electronic device of claim 21, wherein the sealing structure includes a (coupling member 105in Fig. 5a).
Lee does not explicitly disclose wherein the sealing structure includes an elastic material or an adhesive material.
However, Lee discloses the use of an adhesive material (151d in Fig. 4 for coupling two surface).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the sealing structure further include an adhesive material, in order to more firmly fix the two surfaces thereby further enhancing rigidity of 104, as such a modification would simply be combining prior art elements according to known methods to yield predictable results. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.

25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee US 20130217444 in view of Behles US 20160021444.

Regarding claim 25, Lee discloses the electronic device of claim 21.
Lee does not explicitly disclose wherein the rear plate includes a rear glass.
However, Behles discloses a rear plate (125 in Fig. 3 and 7) includes a rear glass (see [0038]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have the rear plate of Lee include a rear glass, as taught by Behles, in order to provide a desired esthetic look.

Allowable Subject Matter
Claims 1-9 and 11 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that “a sealing structure disposed between the conductive member and the rear plate, and 
when viewed from above the front plate, the sealing structure extending along a periphery of the conductive member and forming a closed curve shape, 
wherein: 
the housing has an open-type speaker disposed at an upper end of the front plate, and 
vibration transferred from the open-type speaker is blocked by the sealing structure so as not to be transferred to a portion of the rear plate facing the conductive member”.  
None of the reference art of record discloses or renders obvious such a combination.

Claims 2-9 and 11 depending from claim 1 are therefor also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Regarding claim 26, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 21, a combination of limitations that “wherein the conductive member includes a wireless charging pad, and wherein: the wireless charging pad includes at least one coil, and the sealing structure is disposed while avoiding the at least one coil”.  


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9, 11 and 21-26 filed 12/03/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L AUGUSTIN whose telephone number is (571)270-7659. The examiner can normally be reached Monday - Friday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 5712721977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/CHRISTOPHER L AUGUSTIN/Examiner, Art Unit 2841   
                                                                                                                                                                                                     /ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841